 


109 HR 5007 IH: To require the Department of Veterans Affairs to provide mental health services in languages other than English, as needed, for veterans and family members with limited English proficiency, to expand the scope of mental health services provided to family members of veterans, and for other purposes.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5007 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Ms. Solis introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To require the Department of Veterans Affairs to provide mental health services in languages other than English, as needed, for veterans and family members with limited English proficiency, to expand the scope of mental health services provided to family members of veterans, and for other purposes. 
 
 
1.Provision of mental health services by Department of Veterans Affairs for veterans and family members with limited English proficiency 
(a)In general 
(1)RequirementChapter 17 of title 38, United States Code, is amended by inserting after section 1712B the following new section: 
 
1713. Mental health services; languages other than English 
(a)Availability of counseling in languages other than EnglishIn providing counseling and other mental health services authorized by law to a veteran who has limited proficiency in English, the Secretary shall ensure that such counseling and services are available to that veteran in both English and a language other than English in which the veteran is proficient, if requested by the veteran. 
(b)Identification of limited English proficient veteransFor purposes of this section, the Secretary shall develop procedures for identifying veterans who have limited proficiency in English and of informing those veterans of the provisions of subsection (a).. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1712B the following new item: 
 
 
1713. Mental health services; languages other than English.. 
(b)Family membersSection 1782 of such title is amended by adding at the end the following new subsections: 
 
(e)Additional counselingIn addition to services authorized by subsections (a) and (b), the Secretary shall, in connection with the service of a veteran in the active military, naval, or air service, provide to an individual described in subsection (c) such counseling and mental health services as are requested by the individual, except to the extent that the Secretary determines that such counseling and mental health services are not needed.  
(f)Bilingual counseling 
(1)In providing counseling and mental health services under this section and bereavement counseling under section 1783 of this title, the Secretary shall ensure, in the case of an individual who has limited proficiency in English, that such counseling and services are available to that individual in both English and a language other than English in which the individual is proficient, if requested by the individual. 
(2)For purposes of this subsection, the Secretary shall develop procedures for identifying individuals who have limited proficiency in English and of informing those individuals of the provisions of paragraph (1).. 
(c)Effective dateSection 1713 of title 38, United States Code, as added by subsection (a)(1), and subsections (e) and (f) of section 1782 of such title, as added by subsection (b), shall take effect at the end of the 120-day period beginning on the date of the enactment of this Act. 
2.Codification for Department of Veterans Affairs of requirements of Executive order 13166 
(a)System for access to servicesThe Secretary of Veterans Affairs shall implement a system by which persons with limited English proficiency can meaningfully access the services provided by the Department of Veterans Affairs consistent with, and without unduly burdening, the fundamental mission of that Department. The Secretary shall work to ensure that recipients of financial assistance under programs of the Department provide meaningful access to applicants and beneficiaries with limited English proficiency. 
(b)PlanThe Secretary shall implement a plan to improve access to programs and activities of the Department of Veterans Affairs by eligible persons with limited English proficiency. The plan shall be consistent with the standards set forth in the guidance issued by the Attorney General and shall include the steps the Secretary will take to ensure that eligible persons with limited English proficiency can meaningfully access the programs and activities of the Department. 
3.ImplementationIn developing and implementing the plan under section 2(b), the Secretary shall, at a minimum, carry out the following: 
(1)The Secretary shall conduct a thorough assessment of the language needs of the population served by the Department of Veterans Affairs, including identifying the non-English languages that are likely to be encountered. 
(2)The Secretary shall develop and implement a comprehensive language assistance program, which shall include— 
(A)hiring bilingual staff and interpreters for patient and client contact positions; and 
(B)translating written materials (such as consent forms, notice of free language assistance, and outreach materials) into languages other than English. 
(3)The Secretary shall train staff of the Department on the access policy of the Department with respect to persons with limited English proficiency and on carrying out that policy. 
(4)The Secretary shall establish vigilant monitoring and oversight to ensure that persons with limited English proficiency have meaningful access to health care and services. 
(5)The Secretary shall establish a task force to evaluate implementation and to prioritize needed actions to implement the access plan for persons with limited English proficiency. 
(6)The Secretary shall develop a specific plan to ensure seamless transition of veterans and their families from benefits and services provided by the Department of Defense to benefits and services provided by the Department of Veterans Affairs, including bilingual readjustment and bereavement counseling. 
(7)The Secretary shall establish a process to translate vital documents and other materials, including materials on the World Wide Web, brochures distributed as part of outreach efforts to servicemembers transitioning into civilian life, and the post-deployment health reassessment program. 
(8)The Secretary shall conduct outreach to veterans and their families in communities which may have higher proportions of populations with limited English proficiency to ensure they are aware of eligibility for benefits and services from the Department of Veterans Affairs. 
4.Report on implementation by Veterans Health Administration of directive on improving access to services for persons with limited English proficiency 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the implementation by the Veterans Health Administration of the Department of Veterans Affairs of the directive of the Veterans Health Administration designated VHA Directive 2002–006 that was issued by the Under Secretary for Health of the Department of Veterans Affairs on January 31, 2002, and that issued policy to implement prohibitions on discrimination on the basis of national origin for persons with limited English proficiency in Federally-conducted programs and activities and in Federal financial assisted programs. 
(b)Capacity to provide services to LEP servicemembersThe Secretary shall include in the report an analysis of the capacity of the Department of Veterans Affairs to provide services to members of the Armed Forces with limited English proficiency.  
 
